Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 04/20/2022.
2. Claims 1-18, and 20-21 are pending in the application.
3. Claims 1-18, and 20-21 have been rejected. 
Response to Arguments
4.	Applicant's arguments with respect to claims 1-18, and 20-21 have been considered but are moot in view of the new ground(s) of rejection.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stickle et al hereafter Stickle (US pat. 11170104) and in view of Tin et al hereafter Tin (US pat. App. Pub. 20170091461) and further in view of Pfleger et al hereinafter Pfleger (US pat. app. Pub. 20200202008).  
6.	As per claims 1, 20, and 21, Stickle discloses a method, an electronic device, and a media for increasing security and reliability of an electronic device, comprising: detecting a data operation behavior on the electronic device; obtaining data processing features of a data processing unit with regard to the data operation behavior (paragraphs: 2:1-56, and 5:15-40; wherein it emphasizes the method for protecting the data of a device from intruders by detects a data operation behavior on the device and obtain data processing features with regards to the data operation behaviors); and recognizing the data operation behavior based on the data processing features recognizing the data operation behavior based on the data processing features comprising: comparing the data processing features of the data processing unit with target data processing features (paragraphs: 3:1-37, 4:16-49, 6:14-32, 9:1-55, and 11:1-24, wherein it elaborates of identifying the data operation behavior based on the data processing features which comparing the data processing features of the data processing unit with target data processing features). Although, Stickle mentions identify the data operation behavior based on the data processing features which comparing the data processing features of the data processing unit with target data processing features in respect of amount of data flows and usages of storage and processing capability. He does not specifically disclose with respect to an information entropy change. However, in the same field of endeavor, Tin discloses data processing features with respect to an information entropy change (paragraphs: 12-13, 43-48, and 52-53).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Tin’s teachings of data processing features with respect to an information entropy change with the teachings of Stickle, for the purpose of effectively protecting the data of the electronic device from malicious attacks. 
In the same field endeavor, Pfleger discloses a CPU usage rate change and an internal memory usage rate change (paragraphs: 18, 32, 35, and 51).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Pfleger’s teachings of a CPU usage rate change and an internal memory usage rate change with the teachings of Stickle, for the purpose of effectively protecting the data of the electronic device from unauthorized intruders. 
7.	As per claim 2, Stickle discloses the method, wherein obtaining data processing features of a data processing unit with regard to the data operation behavior comprises: obtaining processing attribute information of the data processing unit; and determining change data of processing attribute information before and after data processing, designated as data processing features of the data processing behavior (2:17-26, 7:1-20).  
8.	As per claim 3, Stickle discloses the method, wherein the processing attribute information comprises at least one of data attribute information, interaction status information between processing units, unit execution status information, and unit attribute information (3:47-65, 4:56-67)  
9.	As per claim 4, Stickle discloses the method, wherein the data processing features comprise at least one of data change information, interaction change information, execution status change information, and unit attribute change information of processing units (2:27-55, 5:16-40).  
10.	As per claim 5, Stickle discloses the method, wherein obtaining the data processing features of the data processing unit with regard to the data operation behavior comprises: determining at least one data processing unit involved in a data processing procedure; and monitoring data processing features of the at least one data processing unit (3:1-36, 6:35-50).  
11.	As per claim 6, Stickle discloses the method, wherein the data processing unit comprises external memory, internal memory, a cache or a processor (6:10-33).  
12.	As per claim 7, Stickle discloses the method, wherein recognizing the data operation behavior based on the data processing features comprises: determining the data operation behavior as conforming to a behavior type corresponding to an attack behavior (2:1-15, 7:45-67).  
13.	As per claim 8, Stickle discloses the method, wherein determining the data operation behavior as conforming to the behavior type corresponding to [[an]] the attack behavior comprises: determining the data operation behavior as including a data write operation (2:56-67, 4:1-45).  
14.	As per claim 9, Stickle discloses the method, wherein recognizing the data operation behavior based on the data processing features comprises: determining, based on the data processing features satisfying data processing features corresponding to data encryption operations, the data operation behavior as including a data encryption operation (4:16-32, 8:5-32).  
15.	As per claim 10, Stickle discloses the method, wherein recognizing the data operation behavior based on the data processing features comprises: determining, based on the data processing features satisfying the target data processing features corresponding to a feature operation behavior, the data operation behavior as including the feature operation behavior (3:38-46, 4:34-48).  
16.	As per claim 11, Stickle discloses the method, further comprising: obtaining the target data processing features in at least one manner among statistical analysis, machine learning, and behavior pattern analysis (5:1-15, 5:41-60).  
17.	As per claim 12, Stickle discloses the method, wherein the feature operation behavior is an attack behavior, the method further comprising: blocking, if the data operation behavior is determined as including the feature operation behavior, execution of the data operation behavior (6:35-50, 7:21-40).  
18.	As per claim 13, Stickle discloses the method, further comprising before blocking the execution of the data operation behavior: notifying regarding the feature operation behavior, and receiving feedback information confirming that the feature operation behavior includes an attack behavior (4:16-32, 10:41-67).  
19.	As per claim 14, Stickle discloses the method, wherein obtaining the data processing features of the data processing unit with regard to the data operation behavior comprises: obtaining, through a monitoring unit of an operating system kernel, the data processing features, the monitoring unit having monitoring authorization with regard to the data processing unit (8:35-59, 11:1-25).  
20.	As per claim 15, Stickle discloses the method, wherein detecting the data operation behavior further comprises: detecting a data operation behavior of an external device (15:1-29).  
21.	As per claim 16, Stickle discloses the method, further comprising before detecting the data operation behavior: receiving a user registration request of the external device, and completing a user registration flow of the external device based on a public key and a certificate of each of [[the]] a current device and the external device (6:10-33, 12:1-25).  
22.	As per claim 17, Stickle discloses the method, wherein the public key and private key of the current device are saved on a built-in trusted chip (13:10-40).  
23.	As per claim 18, Stickle discloses the method, the method further comprising: obtaining public keys and certificates of each of the external device and a current device from a platform certification authority, utilized to complete a user registration flow of the external device (11:38-64, 14:10-50).  
Citation of References
24. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Davis et al (US pat. app. Pub. 20110191832): discusses controlling a set of nodes may vary by trustworthiness, such as tolerance for nodes that send spam, distribute malware, or perform denial-of-service attacks. A device receiving such activities may identify a trust rating of the network entity and apply appropriately stringent filtering (such as spam evaluation) to activities received from nodes controlled by the network entity. However, a poor trust rating of a network entity may subject a legitimate node controlled by the network entity to inefficiently or unfairly stringent activity filtering. Instead, the device may evaluate the activities of a particular node, assign a trust rating to the node, and if the trust rating of the node is higher than the trust rating of the network entity, apply less stringent activity filtering to the activities of the node, thereby "rescuing" the node from the more stringent activity filtering applied to the other nodes of the network entity.  
Lukacs et al (US pat. 9881157): elaborates that allow conducting computer security operations, such as detecting malware and spyware, in a bare-metal computer system. In some embodiments, a first processor of a computer system executes the code samples under assessment, whereas a second, distinct processor is used to carry out the assessment and to control various hardware components involved in the assessment. Such hardware components include, among others, a memory shadower configured to detect changes to a memory connected to the first processor, and a storage shadower configured to detect an attempt to write to a non-volatile storage device of the computer system.  
Conclusion

25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad W. Reza whose telephone number is 571-272-6590.  The examiner can normally be reached on M-F (9:00-5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436